United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF DEFENSE, ANDREWS AIR
FORCE BASE, Camp Springs, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-756
Issued: July 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2014 appellant filed a timely appeal from an October 3, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a modification of a September 26, 2012
wage-earning capacity determination.
FACTUAL HISTORY
On April 13, 2001 appellant, then a 36-year-old cashier, filed a traumatic injury claim
(Form CA-1) alleging that on March 15, 2001 she sustained a back injury while lifting food.
OWCP accepted the claim for cervical, thoracic and lumbar sprains. Appellant stopped working
and received wage-loss compensation.
1

5 U.S.C. § 8101 et seq.

With respect to appellant’s continuing employment-related disability, OWCP further
developed the evidence and found that a conflict of medical evidence existed. In a report dated
April 29, 2010, Dr. James York, a Board-certified orthopedic surgeon, selected as a referee
physician, opined that, while the accepted sprains had resolved, appellant continued to have
chronic pain syndrome and myofascitis as residuals of the employment injury. He indicated that
appellant could work in a sedentary capacity.
Appellant was referred for vocational rehabilitation services. A rehabilitation counselor
identified the position of customer service representative and found that the weekly wage for the
position in appellant’s area was $389.00.
OWCP prepared a statement of accepted facts and referred appellant back to Dr. York.
In a report dated July 24, 2012, Dr. York provided a history and results on examination. He
opined that appellant had some physical limitations, including no reaching above shoulder, no
twisting, bending, stooping or operating a motor vehicle at work, but found that appellant could
perform the position of customer service representative.
By letter dated August 23, 2012, OWCP advised appellant that it proposed to reduce her
compensation as she had the capacity to earn wages as a customer service representative at
$389.00 per week. Appellant was advised to submit any evidence or argument within 30 days if
she disagreed with the proposal.
In a report dated September 19, 2012 and received by OWCP on September 25, 2012,
Dr. Eric Dawson, a Board-certified orthopedic surgeon, provided a history and results on
examination, diagnosing lumbar disc and nerve impingement.
By decision dated September 26, 2012, OWCP reduced appellant’s compensation based
on a wage-earning capacity of $389.00 per week as a customer service representative.
In a September 25, 2012 report, received on September 27, 2012, Dr. Daniel Ignacio, a
Board-certified physiatrist, indicated that appellant had been under his care for injuries sustained
at work on December 19, 2000. He provided results on examination and stated that he disagreed
with the proposal to reduce her compensation. Dr. Ignacio stated that appellant had a
progressive spinal injury and was unable to return to her regular job.
On November 27, 2012 appellant requested reconsideration. Dr. Ignacio provided an
additional report on October 31, 2012 which reflected results on examination and diagnoses of
chronic cervical strain syndrome, cervical disc syndrome with radiculopathy, chronic lumbar
strain syndrome, chronic lumbar disc syndrome with radiculopathy, chronic thoracic strain
syndrome and chronic pain syndrome. He stated that the effects of the work injury had not
ceased, and appellant had a five-pound lifting restriction. Dr. Ignacio also indicated that she
should avoid frequent reaching, bending, pushing, pulling and squatting, and avoid prolonged
standing or walking. He concluded, “Due to the complex medical conditions, spinal injury and
limited physical capacity described above, [appellant] is not able to perform her job or able to
perform any other kind of productive vocation.”
In a report dated November 6, 2012, Dr. Georgia Cu, a Board-certified physiatrist,
provided results on examination and diagnosed chronic cervical and thoracolumbar strains,
chronic lumbar disc syndrome with radiculopathy and complex regional pain syndrome. By
2

report dated December 28, 2012, Dr. Cu indicated that appellant remained unable to return to her
regular job.
By decision dated January 24, 2013, OWCP denied modification of the wage-earning
capacity determination. It found the evidence was insufficient to warrant modification.
On May 6, 2013 appellant again requested reconsideration. In a report dated
February 11, 2013, Dr. Joshua Thomas, an osteopath, provided a history and results on
examination. He diagnosed myalgia, myositis, cervical disc displacement, cervical degenerative
disc disease, cervical radiculopathy, lumbar radiculopathy, sacroiliitis and lumbar spondylosis.
Dr. Thomas stated that he agreed with Dr. Ignacio that appellant could not perform her prior job
and was unable to perform any productive vocation at this time.
In a report dated February 19, 2013, Dr. Mark Klein, a Board-certified neurosurgeon,
provided a history and results on examination. He diagnosed history of lumbar myoligamentous
injury 12 years ago without evidence of ruptured lumbar intervertebral disc or ruptured cervical
intervertebral disc. Dr. Klein stated that appellant had minimal change of cervical spondylosis at
the C5-C6 level, with no evidence of cervical or lumbar radiculopathy. He opined that surgical
intervention was not recommended. Dr. Klein also stated “it is felt this patient could be returned
to the work force in a lighter duty capacity which would involve no heaving lifting in excess of
15 to 20 pounds, excessive bending, stooping, straining, pushing or pulling.”
In a report dated April 4, 2013, Dr. Ignacio provided results on examination and stated
that appellant would continue with conservative treatment. He indicated that he disagreed with
an OWCP “letter” and stated that there were objective findings of a progressive medical
condition. Dr. Ignacio reviewed Dr. York’s report and stated that Dr. York also felt that
appellant had limited physical capacity. He stated that Dr. York had indicated that appellant
could “go back” to her job as a customer service representative, but he did not agree that she
could return to work. By report dated June 5, 2013, Dr. Cu indicated that appellant remained
disabled.
By decision dated October 3, 2013, OWCP denied modification of the wage-earning
capacity determination. It found the evidence was insufficient to warrant modification.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.2 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.3

2

Sue A. Sedgwick, 45 ECAB 211 (1993).

3

Id.

3

ANALYSIS
In the present case, the issue is whether appellant has met her burden of proof to establish
a modification of the September 26, 2012 wage-earning capacity determination. With respect to
the three bases for a modification noted above, the retraining or vocational rehabilitation of the
employee is not a relevant issue. This is typically an issue only when OWCP is attempting to
modify a wage-earning capacity determination on the grounds that the employee has a greater
earning capacity due to retraining or vocational rehabilitation.
As to error in the original determination, appellant did not present any specific arguments
of error in the September 26, 2012 wage-earning capacity determination. The basis for the
determination that appellant could perform the selected position of customer service
representative was the July 24, 2012 report from Dr. York. Although OWCP referred to
Dr. York as a referee physician, he was a referee only with respect to his prior report dated
April 29, 2010. There was no continuing conflict under 5 U.S.C. § 8123(a), and therefore, in this
capacity, Dr. York is a second opinion physician.4 Dr. York provided a complete report and
specifically opined that appellant could perform the selected position. His report was the only
report to address the issue of whether appellant could perform the duties of the selected position.
In a September 25, 2012 report, Dr. Ignacio stated that he disagreed with the proposed
reduction in compensation because appellant was unable to do her regular job, but the issue was
not whether appellant could perform her date-of-injury job. The issue was whether appellant
could perform the selected position. In an April 4, 2013 report, Dr. Ignacio stated that he
disagreed with Dr. York. He did not, however, discuss the duties of the selected position nor
otherwise provide a probative medical opinion that appellant was unable to perform the duties of
the selected position as of September 26, 2012. The Board finds that the record does not show
error in the September 26, 2012 wage-earning capacity determination with respect to the medical
suitability of the selected position.
The final issue is whether appellant has established a material change in an employmentrelated condition after September 26, 2012. Appellant has submitted medical reports from
Dr. Ignacio regarding her continuing treatment but none of these reports show a material change
in an employment-related condition. In his November 27, 2012 report, Dr. Ignacio provided
work restrictions, but then opined that appellant could not work in any “productive vocation.”
He does not indicate that a material change had occurred in appellant’s employment-related
condition. The diagnoses provided, including chronic cervical strain syndrome, cervical disc
syndrome with radiculopathy, chronic lumbar strain syndrome, chronic lumbar disc syndrome
with radiculopathy, chronic thoracic strain syndrome, have not been accepted as employment
related. The medical evidence must establish the condition as employment related, and that there
was a material change such that appellant could not perform the selected sedentary position.
Dr. Ignacio does not provide an opinion supported by sound medical rationale establishing the
diagnosed conditions as causally related to a March 15, 2001 employment injury.

4

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996). As a second opinion, Dr. York’s report can still constitute
the weight of the medical evidence.

4

In the April 4, 2013 report, Dr. Ignacio refers to the history of the case as showing
objective findings of a progressive condition but the examination findings on that date do not
indicate a material change in appellant’s condition.
The reports of Dr. Cu do not discuss a material change in an employment-related
condition. Dr. Thomas also provides diagnoses not established as employment related and does
not discuss a material change. Dr. Klein did not diagnose radiculopathy and indicated that
appellant could work a sedentary position.
The Board finds that the evidence of record does not establish that a modification of the
September 26, 2012 wage-earning capacity determination. Appellant did not show error in the
original determination or establish a material change in an employment-related condition after
September 26, 2012.
CONCLUSION
The Board finds that appellant has not established a modification of the September 26,
2012 wage-earning capacity determination was warranted.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 3, 2013 is affirmed.
Issued: July 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

